Title: To Thomas Jefferson from William Short, 28 June 1784
From: Short, William
To: Jefferson, Thomas



Dear Sir
Richmond June 28th. 1784

It is now 10 o’Clock at Night and yet I cannot forbear writing a short Letter to go by Express to-morrow Morning. Yesterday Monro arrived here and informed me you would have remained in  Boston until the 20th. of this Month. Had I known it before I should have overtaken you there. Finding I could not reach Philadelphia by the 25h. of May, I determined with myself it would be better to do some Business I had here and pursue by another Route, than to leave it undone and go to the Northward with the Uncertainting of overtaking you. Still however it was my Resolution if I learned at any Time that you would be detained in such a Manner as to make my overtaking you to the Northward, certain, to leave my Business unfinished and to pursue. I waited every Post with Impatience and never could get a Letter or any Intelligence of your Movements after you left Philadelphia, untill actually by Monro, which the Date of this Letter will shew you, came too late. I write this to assure you of my coming with every possible Despatch. The Vessel in which I take my Passage sails on or before the 10th. of July. It is a London Ship and has more agreeable Accomodations than any other. I forbear to mention any thing as I expect to be so soon after this Letter, the Conveyance of which is by no Means certain. The only Purpose of it is to shew you that there is no Occasion for your doubting a Moment of my earnest desire to be with you. I send it to Norfolk where it may possibly overtake a Vessel of Mr. Alexander that is about sailing for France. I should have taken my Passage in her, but was advised it would be much more agreeable in the Londoner. Mr. Alexander will send this either to Mr. Williams or Dr. Franklin. His Letters are already gone down to Norfolk, but I shall get him to inclose it. Your little Girls were perfectly well two Days ago, with every Prospect of continuing so.
Adieu & believe my dear sir, that my Desire of being with you is equal’d only by the Affection & Gratitude with which I am Yours &c.,

W. Short

